Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 1 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 2 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 3 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 4 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 5 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 6 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 7 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 8 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document     Page 9 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document    Page 10 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document    Page 11 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21   Desc
                         Main Document    Page 12 of 93
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 13 of 93




                              EXHIBIT “1”

                                                                            000013
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 14 of 93




                                                                            000014
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 15 of 93




                                                                            000015
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 16 of 93




                                                                            000016
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 17 of 93




                                                                            000017
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 18 of 93




                                                                            000018
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 19 of 93




                                                                            000019
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 20 of 93




                                                                            000020
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 21 of 93




                                                                            000021
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 22 of 93




                                                                            000022
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 23 of 93




                                                                            000023
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 24 of 93




                                                                            000024
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 25 of 93




                                                                            000025
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 26 of 93




                                                                            000026
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 27 of 93




                                                                            000027
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 28 of 93




                                                                            000028
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 29 of 93




                                                                            000029
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 30 of 93




                                                                            000030
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 31 of 93




                                                                            000031
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 32 of 93




                                                                            000032
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 33 of 93




                                                                            000033
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 34 of 93




                                                                            000034
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 35 of 93




                                                                            000035
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 36 of 93




                                                                            000036
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 37 of 93




                                                                            000037
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 38 of 93




                                                                            000038
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 39 of 93




                                                                            000039
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 40 of 93




                                                                            000040
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 41 of 93




                                                                            000041
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 42 of 93




                                                                            000042
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 43 of 93




                                                                            000043
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 44 of 93




                                                                            000044
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 45 of 93




                                                                            000045
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 46 of 93




                                                                            000046
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 47 of 93




                                                                            000047
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 48 of 93




                                                                            000048
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 49 of 93




                                                                            000049
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 50 of 93




                                                                            000050
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 51 of 93




                                                                            000051
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 52 of 93




                                                                            000052
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 53 of 93




                                                                            000053
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 54 of 93




                                                                            000054
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 55 of 93




                                                                            000055
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 56 of 93




                                                                            000056
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 57 of 93




                                                                            000057
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 58 of 93




                                                                            000058
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 59 of 93




                                                                            000059
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 60 of 93




                                                                            000060
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 61 of 93




                                                                            000061
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 62 of 93




                              EXHIBIT “2”

                                                                            000062
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 63 of 93




                                                                            000063
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 64 of 93




                                                                            000064
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 65 of 93




                                                                            000065
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 66 of 93




                                                                            000066
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 67 of 93




                                                                            000067
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 68 of 93




                                                                            000068
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 69 of 93




                                                                            000069
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 70 of 93




                                                                            000070
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 71 of 93




                                                                            000071
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 72 of 93




                                                                            000072
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 73 of 93




                                                                            000073
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 74 of 93




                              EXHIBIT “3”

                                                                            000074
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 75 of 93




                                                                            000075
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 76 of 93




                              EXHIBIT “4”

                                                                            000076
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 77 of 93




                                                                            000077
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 78 of 93




                                                                            000078
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 79 of 93




                              EXHIBIT “5”

                                                                            000079
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 80 of 93




                                                                            000080
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 81 of 93




                                                                            000081
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 82 of 93




                              EXHIBIT “6”

                                                                            000082
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 83 of 93




                                                                            000083
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 84 of 93




                                                                            000084
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 85 of 93




                                                                            000085
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 86 of 93




                                                                            000086
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 87 of 93




                              EXHIBIT “7”

                                                                            000087
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 88 of 93




                                                                            000088
Case 9:19-bk-11573-MB   Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21    Desc
                         Main Document    Page 89 of 93




                                                                            000089
      Case 9:19-bk-11573-MB                      Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21                                        Desc
                                                  Main Document    Page 90 of 93



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): THIRD INTERIM APPLICATION FOR AWARD OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF MICHAEL A. MCCONNELL, CHAPTER 11 TRUSTEE;
DECLARATION OF MICHAEL A. MCCONNELL IN SUPPORT THEREOF will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 November 19, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) November 19, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                             Debtor                                           The Honorable Martin R. Barash
HVI Cat Canyon, Inc.                               HVI Cat CANYON, INC.                             U.S. Bankruptcy Court
c/o Capitol Corporate Services, Inc.               630 Fifth Avenue, Suite 2410                     21041 Burbank Blvd., Suite 342
36 S. 18th Avenue, Suite D                         New York, NY 10111                               Woodland Hills, CA 91367
Brighton, CO 80601


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 November 19, 2020                         Vivian Servin                                         /s/ Vivian Servin
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21                                        Desc
                                                  Main Document    Page 91 of 93


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)


   •    Anthony A Austin anthony.austin@doj.ca.gov
   •    William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •    Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
   •    Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
   •    Marc S Cohen mscohen@loeb.com, klyles@loeb.com
   •    Alan D Condren , berickson@seedmackall.com
   •    Alan D Condren acondren@seedmackall.com, berickson@seedmackall.com
   •    Alec S DiMario alec.dimario@mhllp.com,
        debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
   •    Jeremy Faith Jeremy@MarguliesFaithlaw.com,
        Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithla
        w.com
   •    Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
   •    H Alexander Fisch Alex.Fisch@doj.ca.gov
   •    Don Fisher dfisher@ptwww.com, tblack@ptwww.com
   •    Brian D Fittipaldi brian.fittipaldi@usdoj.gov
   •    Ellen A Friedman efriedman@friedmanspring.com, khollander@friedmanspring.com
   •    Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
   •    Karen L Grant kgrant@silcom.com
   •    Ira S Greene Ira.Greene@lockelord.com
   •    Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
   •    Brian L Holman b.holman@mpglaw.com
   •    Brian L Holman b.holman@musickpeeler.com
   •    Tracy K Hunckler thunckler@daycartermurphy.com, cgori@daycartermurphy.com
   •    Samantha Indelicato sindelicato@omm.com
   •    Eric P Israel eisrael@DanningGill.com,
        danninggill@gmail.com;eisrael@ecf.inforuptcy.com
   •    Razmig Izakelian razmigizakelian@quinnemanuel.com
   •    Evan M Jones ejones@omm.com, evan-jones-5677@ecf.pacerpro.com
   •    Alan H Katz akatz@lockelord.com
   •    John C Keith john.keith@doj.ca.gov
   •    Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
   •    Anna Landa Anna@MarguliesFaithlaw.com,
        Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaith
        Law.com
   •    Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
   •    Maxim B Litvak mlitvak@pszjlaw.com
   •    Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
   •    Michael Arthur McConnell (TR) Michael.mcconnell@kellyhart.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21                                        Desc
                                                  Main Document    Page 92 of 93



   •    Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
   •    Monserrat Morales Monsi@MarguliesFaithLaw.com,
        Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithla
        w.com
   •    Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   •    Jerry Namba nambaepiq@earthlink.net, atty_namba@bluestylus.com
   •    David L Osias dosias@allenmatkins.com,
        bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
   •    Darren L Patrick dpatrick@omm.com, darren-patrick-
        1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
   •    Jeffrey N Pomerantz jpomerantz@pszjlaw.com
   •    Benjamin P Pugh bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
   •    Edwin J Rambuski edwin@rambuskilaw.com, marissa@rambuskilaw.com
   •    Hugh M Ray hugh.ray@pillsburylaw.com,
        nancy.jones@pillsburylaw.com,docket@pillsburylaw.com
   •    Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
   •    J. Alexandra Rhim arhim@hrhlaw.com
   •    Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
   •    Mitchell E Rishe mitchell.rishe@doj.ca.gov
   •    George E Schulman GSchulman@DanningGill.Com,
        danninggill@gmail.com;gschulman@ecf.inforuptcy.com
   •    Zev Shechtman zshechtman@DanningGill.com,
        danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
   •    Sonia Singh ssingh@DanningGill.com, amatsuoka@ecjlaw.com
   •    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
   •    Ross Spence ross@sdllaw.com,
        brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
   •    Christopher D Sullivan csullivan@diamondmccarthy.com,
        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diam
        ondmccarthy.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.c
        om
   •    Jennifer Taylor jtaylor@omm.com
   •    John N Tedford jtedford@DanningGill.com,
        danninggill@gmail.com;jtedford@ecf.inforuptcy.com
   •    Salina R Thomas bankruptcy@co.kern.ca.us
   •    Meagan S Tom meagan.tom@lockelord.com,
        autodocket@lockelord.com;taylor.warren@lockelord.com
   •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
   •    Philip S Warden philip.warden@pillsburylaw.com,
        thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburyl
        aw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 1475 Filed 11/19/20 Entered 11/19/20 15:39:21                                        Desc
                                                  Main Document    Page 93 of 93



   •    Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
   •    William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
   •    Richard Lee Wynne richard.wynne@hoganlovells.com,
        tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
   •    Emily Young pacerteam@gardencitygroup.com,
        rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
   •    David R Zaro dzaro@allenmatkins.com
   •    Aaron E de Leest adeleest@DanningGill.com,
        danninggill@gmail.com;adeleest@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
